UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA



 DONALD G. JONES,

           Plaintiff,
                  v.                                        Civil Action No. 10-1052 (JDB)
 GOVERNOR BOBBY JINDAL, et al.,

           Defendants.


                                  MEMORANDUM OPINION

       This matter is before the Court on its initial review of plaintiff’s pro se complaint.

Pursuant to the statute governing in forma pauperis proceedings, 28 U.S.C. § 1915, the Court is

required to dismiss a complaint upon a determination that it is "frivolous or malicious" or "fails

to state a claim on which relief may be granted." 28 U.S.C. § 1915(e)(2)(B). Donald Jones has

brought this qui tam action pursuant to the False Claims Act, 31 U.S.C. § 3728 et seq., against

thirteen states, the governors and attorney generals thereof, and each such state's Republican

party, based on their allegedly unlawful participation in litigation challenging the validity of the

health care reform legislation enacted earlier this year.1 See Compl. at 10-25 (citing defendants'

acts with respect to State of Florida v. U.S. Dep't of Health and Human Servs., Case No. 3:10-cv-

00091 (S.D. Fla. filed Mar. 23, 2010)). While difficult to decipher, the essence of plaintiff's

complaint appears to be that defendants have fraudulently used public funds to pay for the health



       1
         Plaintiff's references to the health care reform legislation are presumably to the Patient
Protection & Affordable Care Act, P.L. 111-148, 124 Stat. 119 (2010). The thirteen state
defendants are those states that filed the first challenge to that law: Florida, South Carolina,
Nebraska, Texas, Utah, Louisiana, Alabama, Michigan, Colorado, Pennsylvania, Washington,
Idaho, and South Dakota. See Compl., ECF Doc. No. 1, at 14-17.
care reform litigation, have pursued the litigation without authorization from their citizens, and

have pursued that litigation with an unlawful discriminatory purpose. The complaint also alleges

that the defendants have misused or denied plaintiff access to funds from the Troubled Asset

Relief Program ("TARP") and other federal funds intended to stimulate the economy, all in

violation of the False Claims Act. He seeks $22 billion in damages and a broad injunction

against further violations of the False Claims Act.

       Jones' complaint must be dismissed for two reasons. First, the complaint fails to comply

with Rule 8 of the Federal Rules of Civil Procedure 8. That Rule requires that every complaint

include "a short and plain statement of the claim showing that the pleader is entitled to relief" and

that "each averment of a pleading be simple, concise, and direct." Fed. R. Civ. P. 8(a), (e)(1).

The Court has reviewed the complaint, mindful that complaints filed by pro se litigants are held

to less stringent standards than formal pleadings drafted by lawyers. See Haines v. Kerner, 404
U.S. 519, 520 (1972). But "[e]ven pro se litigants must comply with the Federal Rules of Civil

Procedure." See Washington v. Geren, 675 F. Supp. 2d 26, 36 (D.D.C. 2009). Jones' complaint

does not sufficiently put the numerous defendants on notice of the specific acts alleged to be

unlawful; indeed, he makes only repeated sweeping references to the alleged unlawfulness of the

health care reform litigation, his general entitlement to TARP and other federal funds, and the

alleged injustice of defendants' actions. Nor does he articulate a comprehensible legal or factual

basis for relief, even under the liberal notice pleading standards of the Federal Rules.

       Where, as here, a plaintiff has failed to comply with the Federal Rules, the Court may

dismiss the action sua sponte. See Fed. R. Civ. P. 41(b); Ciralsky v. Cent. Intelligence Agency,

355 F.3d 661, 669 (D.C. Cir. 2004). Dismissal under Rule 8 "'is usually reserved for those cases


                                                 -2-
in which the complaint is so confused, ambiguous, vague, or otherwise unintelligible that its true

substance, if any, is well disguised.'" Ciralsky, 355 F.3d at 670 n.9 (quoting Simmons v.

Abruzzo, 49 F.3d 83, 86 (2d Cir. 1995)). Jones' complaint satisfies this standard.

        Even if Jones' complaint pled facts sufficient to support a claim under the False Claims

Act, this suit cannot go forward. A relator in a qui tam action may not proceed pro se. See U.S.

ex rel. Fisher v. Network Software Assocs., 377 F. Supp. 2d 195, 196 (D.D.C. 2005); Rockefeller

v. Westinghouse Elec. Co., 274 F. Supp. 2d 10, 12 (D.D.C. 2003). "[A]lthough a qui tam relator

has an interest in the action, the real party in interest in such a case is the United States,

regardless of whether the government chooses to intervene." U.S. ex rel. Fisher, 377 F. Supp. at

196. "The need for adequate legal representation on behalf of the United States is obviously

essential." Rockefeller, 274 F. Supp. 2d at 16. Hence, Jones cannot maintain this suit as qui tam

relator because of his pro se status.

        For the foregoing reasons, the complaint will be dismissed. A separate Order

accompanies this Memorandum Opinion.




                                                               /s/
                                                       JOHN D. BATES
                                                  United States District Judge

Dated: September 23, 2010




                                                   -3-